[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 98-1529

            ANGELES M. CRUZ-DELGADO, ET AL.,

                Plaintiffs, Appellants,

                           v.

           DANIEL RIVERA-ROSA, ETC., ET AL.,

                 Defendants, Appellees.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF PUERTO RICO

    [Hon. Salvador E. Casellas, U.S. District Judge]

                         Before

                Selya, Stahl and Lynch,
                   Circuit Judges.

John E. Mudd and Ortiz Toro & Ortiz Brunet on brief for
appellants.
Isabel Abislaiman-Quilez and Garcia & Fernandez on brief for
appellee, Ismael Betancourt-Lebron.

October 13 ,1998

Per Curiam.  Upon careful consideration of the briefs and
record, and upon de novo review, we conclude that the claims
against defendant Rivera-Rosa properly were dismissed under Fed. R.
Civ. P. 12(b)(6).  The complaint agrees that the defendant fired
while in hot pursuit of a person who had just stolen money from a
restaurant, and the complaint also recognizes that the thief might
well have been armed.  As thus pled, the complaint does not set
forth a "purpose to cause harm unrelated to the legitimate object
of arrest," and it does not allege "conduct shocking to the
conscience" as necessary to state a viable due process claim. 
County of Sacramento v. Lewis, 118 S.Ct. 1708, 1711-12 (1998); see
also Evans v. Avery, 100 F.3d 1033, 1038 (1st Cir. 1996).
We further conclude that the claims against defendant
Betancourt Lebron properly were dismissed.  On the record before
us, that defendant's connection, if any at all, with the shooting
incident is simply too remote to support a claim of personal or
supervisory liability.  See Gutierrez-Rodriguez v. Cartagena, 882
F.2d 553, 563 (1st Cir. 1989).
Affirmed.  See 1st Cir. Loc. R. 27.1.

                          -2-